To the Honorable Senate:

The undersigned justices of the supreme court give the following answer to the questions contained in your Resolution No. 16 of June 10, 1975, filed with the court on June 11, 1975.
The amendment proposed by the senate to House bill 1006 would authorize the sweepstakes commission to operate a game of skill in which an eligible purchaser of a weekly sporting event list may attempt to select the winners of the sporting events contained on the list and to win prizes if he does so successfully.
The first question in your resolution is: “Are the provisions of the proposed amendment to House Bill 1006 a money bill as specified by Article 18 of Part Second of the Constitution of New Hampshire?”
Part II, article 18 of the State constitution states that “All money bills shall originate in the house of representatives; but the senate may propose, or concur with, amendments, as on other bills.” In Opinion of the Justices, 70 N.H. 642, 50 A. 329 (1901), and Opinion of the justices, 102 N.H. 80, 150 A.2d 813 (1959), the senate was advised that “money bills” within the meaning of part II, article 18 are those “imposing a direct tax upon the people” (70 N.H. at 642, 50 A. at 329), those that “raise money by direct taxation” (102 N.H. at 82, 150 A.2d at 815). Thejustices said in those opinions that such money bills must originate in the house of representatives. 1J. Sutherland, Statutory Construction § 9.06 (4th ed. C. Sands 1972).
Direct taxation means taxes upon polls and estates. Opinion of the Justices, 101 N.H. 518, 521, 131 A.2d 818, 820 (1957). The amendment proposed by the senate is not a tax upon polls and estates. If the amendment is enacted, the moneys to be raised under it would be the effect of a voluntary act by the purchaser, not of an ‘“enforced contribution to provide for the support of government,’ the standard definition of a tax. United States v. LaFranca, 282 U.S. 568, 572 (1931).” United States v. State Tax Comm’n of the State of Mississippi, 43 U.S.L.W. 4681, 4683 (U.S. June 2, 1975.)
The amendment proposed by the senate would appropriate the net proceeds received from the sale of weekly sporting event lists equally to school districts and toward the health and educational needs of children in the State. A bill appropriating state money is not a money bill within the meaning of part II, article 18, and “may originate in either the House of Representatives or the Senate.” *306Opinion of the Justices, 102 N.H. 80, 82, 150 A.2d 813, 815 (1959); Opinion of the Justices, 337 Mass. 800, 809-10, 152 N.E.2d 90, 95-96 (1958); 1 J. Sutherland, Statutory Construction § 9.06 (4th ed. C. Sands 1972).
The views expressed in our earlier opinions and repeated here construing what constitutes a money bill that must originate in the house of representatives and construing appropriations of state money as not constituting money bills represent the general rule in the United States. 1 J. Sutherland supra; Annot., 4 A.L.R.2d 973 (1949).
The amendment proposed by the senate not being a money bill within the meaning of part II, article 18 of the State constitution, the answer to your first question is “No”.
This answer renders consideration of your second question unnecessary.
Frank R. Kenison
Laurence I. Duncan
Edward J. Lampron
William A. Grimes
Robert F. Griffith